PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/173,007
Filing Date: 3 Jun 2016
Appellant(s): Milwaukee Electric Tool Corporation



__________________
Jared D. Riedl
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0106343 (Cruise).
With respect to claims 1 and 12, Cruise teaches a battery pack having a tower configuration (fig. 1: 8) (PP 0017) which may be used to power a power tool (PP 0005). The battery pack (2) comprises an upper [top] housing (6 and 8) and a lower housing (4) which encloses the battery pack (figure 1; PP 0033). Figure 1 shows that the housing includes a tower (8) with an aperture through which the terminal block may be exposed (PP 0018) and shows a portion which is operable to support and interface with the power tool (although not discussed, one of ordinary skill in the art would immediately recognize that a power tool would interface with tower and sit on top of the top housing).

    PNG
    media_image2.png
    397
    489
    media_image2.png
    Greyscale

The housing further comprises a terminal block including a base made from an insulating material (plastic) and a plurality of metal terminals.  The metal terminal includes a connection portion which is exposed through the tower of the battery pack housing and electrically connects [interfaces] the battery pack to a cordless device (PP 0039) such as a power tool (PP 0005). The metal terminals are made from a different material than the housing (i.e. metal vs plastic).  These are same materials used by the instant (metal reinforcement of plastic) as well as using the same insert molding process as the instant invention (claim 3); one would appreciate that the terminals would serve to reinforce the support portion, and therefore read on the support member of the instant claim.
With respect to claim 2, Figure 10 shows that the terminal block, and therefore support member, is located in the tower in the upper housing of the battery pack (PP 0049).
With respect to claim 3, the terminal block, and therefore support member, is formed by insert molding (PP 0038).
With respect to claim 4, the terminal black may be retained in the upper housing by numerous and varied fasteners, for example screws (PP 0049) which would attack the terminal block, and therefore support member, to the top housing. 
With respect to claim 5, the terminals are made of metal (PP 0039).
With respect to claims 6-8, 13-15, and 19, the terminals have 5 portions in parallel and perpendicular alignment as shown in annotated Fig. 8 below:

    PNG
    media_image3.png
    563
    571
    media_image3.png
    Greyscale

With respect to claims 21-23, Cruise teaches that the upper housing may further comprise a printed circuit board (PP 0018) which is electrically connected to the terminal block (PP 0019).

Claim(s) 1-2 and 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2014/0154535 (Olsson).
With respect to claims 1 and 12, Olsson teaches a battery pack connectable to a power tool (PP 0063).  The battery pack comprises a housing having housing (110) including a lid assembly (120) (PP 0071, Fig 1A) which provides mechanical support (PP 0081) and reads on the support portion of the instant claims.  The lid assembly may include a battery contact element (132) (PP 0085, Fig. 1A) which interfaces with the battery.  The housing may be made from plastic (PP 0072).  The lid assembly may comprise a mechanically strengthened printed circuit board (PCB, 152) and a metal structural layer (PP 0075) which reads on the support member which is made of a different material than the housing. Alternatively, the Plastite (low carbon steel) screws (fig. 7: 616; [0120]) may read on the support member as this means for fastening is interpreted as reinforcing the support member by attaching it to form the overall unit.
With respect to claim 2, the PCB (152) and structural layer are disposed on the exterior of the lid assembly (PP 0075).
With respect to claim 4, the support member may be attached to the lid assembly by screws (PP 0106).
With respect to claim 5, the structural layer may be metal (PP 0075).
With respect to claims 6-9, 13-16, and 19-20, Fig. 3 shows a plurality of portions in parallel and perpendicular arrangements, such as indicated in annotated Fig. 3 below:

    PNG
    media_image4.png
    489
    804
    media_image4.png
    Greyscale

Wherein the fifth portion may be integrally formed with the other four portions (Fig. 3).
With respect to claims 10 and 17, Figure 5 shows that the support member is the same size as the support portion. 
With respect to claims 11 and 18, the lid assembly contains through holes so serve as electrical conduits (PP 0111).

(2) Response to Argument
Claims 1-8, 12-15, 19, and 21-23 are Allowable under 35 U.S.C. 102 over Cruise

Independent Claims 1 and 12
Appellant argues that Cruise does not disclose or teach at least the claimed elements of “a housing that includes a support portion operable to interface the battery pack with the power tool, the support portion including a support member operable to reinforce the support portion, the support member made of a different material than the housing.  
Appellant argues that the housing of Cruise, consisting of reference numbers 4, 6, and 8, does not “include” the terminal block (10) as asserted by the examiner and required by the claims, but rather, the terminal block 10 is a separate component which is merely positioned within a cavity of the housing.  The examiner respectfully disagrees.  Merriam-Webster defines “includes” as “comprise as part of a whole or group” and “to contain between or within.” As discussed in the office action, Cruise includes the terminal block within the upper housing as part of the upper housing group, and therefore the housing includes the terminal block and reads on the instant claimed invention.  While the housing may be made from separate components, once assembled, the housing is one unit handled as one piece.  The pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Appellant appears to be asserting that the claim requires one monolithic material source made from one single piece of material however this is not claimed.  Appellant’s argument is not commensurate with the scope of the claims. 
Appellant argues that the terminal block 10 is not even coupled to the housing, but rather is “connected to components 12 supported by the PCB, and the components 12 may be connected to the cells.” Instant claims 1 and 12 do not require the support member (terminal block) to be coupled, or even connected, to the housing. Appellant’s argument is not commensurate with the scope of the claims. 
Appellant argues that Cruise clearly discloses that the terminal block 10 is not a part of the housing, but is rather a component positioned within a cavity formed by the battery pack housing.  Accordingly, Cruise does not disclose a “housing that includes a support portion operable to interface the battery pack with the power tool, the support portion including a support member operable to reinforce the support portion, the support member made of a different material than the housing,” as recited in claim 1.  The examiner respectfully disagrees.  As stated above, Cruise teaches that the terminal block “connected to components 12 supported by the PCB, and the components 12 may be connected to the cells.”    Therefore, the terminal block (support member) is connected to, and enclosed within the top housing. The battery pack of Cruise (2) is portable as one unit, that is, when moving the battery pack the designated portions (4, 6, 8 for example) would not fall apart and therefore would be considered to be connected to one another.
Appellant argues that the terminals on the terminal block discloses “a support member operable to reinforce the support portion” however there is no citations to support this assertion within Cruise or any other prior art, and that simply because the terminals may be made of metal does not by itself provide any reasonable evidence or support the conclusory statement at that the terminals in any way “reinforce the support portion” of a battery pack housing.  The metal terminals of Cruise do not disclose a “support member operable to reinforce the support portion [of the battery pack housing].”  The examiner respectfully disagrees. One of ordinary skill in the art would immediately recognize that metal is stronger than plastic, and is frequently used as a reinforcement material.  Whether or not the prior art recognized that the metal performs the additional function of reinforcement is moot.  The examiner notes that metal support member and plastic are the same materials used by Appellant.  One of ordinary skill in the art would appreciate that the presence of metal in the plastic would prove some amount of reinforcement capability.  The instant claims do not require a particular degree of reinforcement or measure of tensile strength for example of the material as a result of the support member.  Cruise teaches that the terminal block comprises a bent portion which provides a strain relief feature (PP 0041-0042).  The strain relief functionality of the bent portion adds support to the housing as a whole, and therefore the terminal block would function as a support member.  Finally, Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentable distinguishes them from the references.  Appellant fails to provide evidence that the prior art metal and plastic combination is structurally different of incapable of performing the reinforcement function of the claimed invention.  Appellant fails to provide evidence/facts that the metal of Cruise fails to impart any reinforcing capability on the support portion.  Appellant’s mere allegations are not persuasive. 
Independent claim 12: appellant argues that claim 12 is allowable over Cruise for the reasons presented above.  The examiner respectfully disagrees, for the reasons presented above. 

Dependent Claim 2
Appellant argues that claim 2 further located the support member specifically within a top housing portion of the battery pack house.  Appellant argues that Cruise fails to disclose or teach a battery pack housing that includes a support portion within a top housing.  The examiner respectfully disagrees.  As discussed above, Cruise includes the terminal block within the upper housing as part of the upper housing group, and therefore the housing includes the terminal block and reads on the instant claimed invention.  It is clear from Fig. 1, reproduced below, that the support member is within the top housing. 

    PNG
    media_image5.png
    262
    397
    media_image5.png
    Greyscale

Cruise teaches that the terminal block “connected to components 12 supported by the PCB, and the components 12 may be connected to the cells.”  Therefore, the terminal block (support member) is connected to, and enclosed within the top housing. 

Dependent claim 3
Appellant argues that the terminal block is separate and distinct form the housing of the battery pack, and as a result the fact that the terminal block can be made from an insert molding technique provides no discourse or teaching of the battery pack housing including a support member that is insert molded within the top hoping of the battery pack.  As discussed in view of claim 1 above, the claims as written allow for the support member to be separate and distinct from the housing as long as it is included within the housing.   Further as discussed in view of claim 2 above, the support member is located within the top housing.  Therefore, in view of Cruise’s teaches that the terminal block (support member) may be insert molded (PP 0038) would allow for the support member to be insert molded within the top housing. 

Dependent Claims 21 and 22
Appellant argues that Cruise does not disclose “a support portion operable to interface the battery pack with the power tool, the support portion including a support member operable to reinforce the support portion, the support member made of a different material than the housing.”  Appellant argues that the terminals of Cruise cannot disclose both the claimed “support member” of claim 1 and the terminals “electrically connected to the printed circuit board and configured to interface with the corresponding terminals of the power tool” as recited in claim 21.  Dependent claim 22 recites similar subject matter.  The examiner respectfully disagrees. The terminal block is referred to as the support member.  The terminal block comprises a bent portion (150) which provides a strain relief feature (support member) (PP 0041-42) and a metal terminal connecting portion (146) (PP 0039).  Figure 8 is reproduced below. 

    PNG
    media_image6.png
    600
    377
    media_image6.png
    Greyscale

The terminal block of Cruise shows two distinct elements (150 and 146) which read on the “support member” (150) and the “plurality of terminals” (146) of the instant claims. 

Independent Claim 19
Appellant argues that Claim 19 includes “the support member made of a different material than the top housing and including a first portion, a second portion, a third portion, a fourth portion, and a fifth portion, the first portion and the second portion approximately perpendicular to the third portion and the fourth portion, the first portion approximately parallel to the second portion, the third portion approximately parallel to the fourth portion, the fifth portion approximately perpendicular to the first portion and the second portion and approximately parallel to the third portion and the fourth portion.” 
First, appellant argues that it is unclear as to which vertical and horizontal portions the office is referring, and that the Examiner broadly points to 5 areas of the terminals above without providing any explanation as to how the illustrated elements are purported to disclose the limitations of claim 19.  The examiner respectfully disagrees.  Figure 8 has been reproduced and annotated as to identify the first, second, third, fourth and fifth portions as presented in the previous office action.  One of ordinary skill in the art would immediately recognize from Figure 8 which portions are vertical and which are horizontal.  Figure 1 may further be used to view the orientation of the terminal block within the battery housing if necessary. Figure 8 has been reproduced below with additional annotations to avoid any ambiguity in the notations. 

    PNG
    media_image7.png
    610
    403
    media_image7.png
    Greyscale

It is clear from the annotated figure above that there are 5 portions, portions 1 and 2 are in one plane (horizontal) and portions 3, 4, and 5 are in a second plane (vertical).  The first plane being perpendicular to the second plane.  Therefore 1 and 2 are parallel to each other and perpendicular to 3, 4, and 5; 3, 4, and 5 are parallel to each other.  Therefore, Cruise meets the limitations of claim 19.
Appellant further argues that at a minimum the alleged “fifth portion” in the above annotated figure is not in any way “perpendicular to the first portion and the second portion, and approximately parallel to the third portion and the fourth portion” and rather that the alleged “fifth portion” appears to be simply located adjacent to the labeled portions 1, 2, 3, and 4 and at the very lease is not “approximately perpendicular” to any of the noted terminals.  The examiner respectfully disagrees.  As can be clearly seen above, the fifth portion is in the second (vertical) plane, and is perpendicular to the first (horizontal) plane, including portions 1 and 2, and parallel to the second (vertical) plane including portions 3 and 4. 

Dependent claim 23
Appellant argues that dependent claim 23 depends from independent claim 19 and recites similar subject matter to dependent claim 21 above.  The examiner respectfully disagrees, for the reasons detailed above.

Claims 1, 2, and 4-20 are Allowable under 35 U.S.C. 102 over Olsson
Independent claim 1
Appellant argues that Olsson does not disclose or teach the claimed element of: (1) “a housing that includes a support portion operable to interface the battery pack with the power tool.”  First, the “lid assembly 120” of Olsson does not disclose a “support portion operable to interface the battery pack with the power tool” as recited in claim 1. 
Appellant argues that the “lid assembly” is a compilation of components, including the PCB 152, and does not have a component separate from the contact elements 132 on the PCB 152 that is in any way “operable to interface the battery pack with the power tool.”  The examiner respectfully disagrees.  The lid assembly of Olsson includes the contact elements 132 on the PCB which meet the limitation for a portion that is operable to interface the battery pack with the power tool.  There is no requirement for a component separate from the contact elements. 
Appellant argues that the contact elements 132 only electrically interface with the power tool.  The examiner respectfully disagrees. Claim 1 merely requires the support portion to be operable to interface the battery pack with the power tool, the type of interfacing is not specified, therefore an electrical interface meets the limitation of claim 1. Appellant’s argument is not commensurate with the scope of the claims.
Appellant argues that the contact elements 132 in no way provide any form of support for interfacing the battery pack with a power tool.  The examiner respectfully disagrees. The lid assembly (120) reads on the support portion of the instant claims.  The lid assembly includes the contact elements, which are the elements of the support portion which are operable to interface the battery pack with a power tool. The lid assembly (120) including the contact elements (132) meet the limitations of claim 1.
Appellant argues that the examiner further states that the lid assembly includes battery contact elements 132 which interface with the battery.  However, the battery contact elements 132 are “soldered onto one or more conductive pads…disposed on PBC element 152.” Thus it is the PCB and its associated contact elements 132 that are operable to interface the battery pack with the power tool.  There is no other reference within Olsson of a component of the lid assembly 120, other than the PCB 152, which is alleged to be “operable to interface the battery pack with the power tool” as recited in claim 1.  The examiner respectfully disagrees.  Claim 1 requires a support portion to be operable to interface the battery pack with the power tool and to includes a support member.  As discussed above, the lid assembly 120 is a compilation of components, including the PCB 152.  The lid assembly as a whole reads on the support portion of claim 1.  The PCB, which is included in the lid assembly reads on the support member (which is included in the support portion of instant claim 1).  Whether the contact elements are associated with the PCB is irrelevant to the fact that the contact elements are a portion of the support portion, and interface with a power tool.
(2) “the support portion includes a support member operable to reinforce the support portion”.  Appellant argues that because the PCB is the only component operable to interface the battery pack with the power tool, the PBC cannot also be asserted to disclose a “support member operable to reinforce the support portion” as recited in claim 1.  The examiner respectfully disagrees.  As discussed above, the contact elements are disposed on the PCB. Claim 1 requires the support member to be included in the support portion.  The PCB (support member) is included in the lid assembly (support portion) along with the contact elements (interface).  The PCB is not the entirety of the support portion, and therefore can read on the “support member operable to reinforce the support portion” as recited in claim 1. 
Appellant argues that the sealing element 214 cannot be said to disclosed either the claimed support member or the support portion. The examiner respectfully disagrees.  The sealing element 214 is not relied upon in the rejection.  The rejection (paragraph 5, lines 8-11) states that “the lid assembly may comprise…a metal structural layer which reads on the support member.”  Appellant appears to be equating the sealing element 214 with the metal structural layer, however the two components are different.  The metal structural layer is a layer, not shown in the drawings, which is made of metal and adds a structural element to the lid assembly; in contrast, the sealing element is a layer of silicone foam or other flexible sealing material which provides a waterproof seal.  Therefore the two components are clearly not the same.  The metal structural layer reads on the support member of the instant claims.  The sealing element 214 is not relied upon in the instant rejection.
Appellant argues that in an alternative rejection of claim 1, the screws are read to be the support member.  Appellant argues that the screws 616 are for securing the top case 620 to the bottom case 610, however the examiner does not rely upon the top case and the bottom case.  PP 0120, which refers to the screws 616, is merely relied upon to show that the screws may be made of Plastite, which is a low carbon steel. 
Appellant argues that the screws 116 are recited to fasten the lid assembly (120) to the housing (110), and therefore there is no disclosure of the screws being used to “reinforce” any portion of the lid assembly.  The examiner respectfully disagrees.  Meriam-Webster defines “reinforce” as “to strengthen by additional material.”  One of ordinary skill in the art would recognize that the addition of a screw would strengthen the lid with additional material and thus would reinforce the lid.  The instant claims do not require a particular degree of reinforcement; manner in which reinforcement occurs; structure performing the reinforcement as so forth.  The claim does not bar a screw from reading on the claimed support member. 
Appellant argues that the screws of Olsson do not in any way strengthen the internal housing 110 of the battery pack of Olsson and that simply attaching various parts in an assembly does not inherently, or otherwise, teach reinforcing a specific part of the assembly nor does using screws to fasten the components together add “additional material” to any component within the assembly.  The examiner respectfully disagrees.  The support member is not required to strengthen the housing, merely be operable to reinforce the support portion, or in this case the lid assembly. The addition of screws into the lid assembly is an addition of “additional material” which was not previously in the lid assembly.  The screws add structure to lid assembly and prevent the lid assembly from sliding around, therefore providing reinforcement.  The instant claims do not require a particular degree of reinforcement; manner in which reinforcement occurs; structure performing the reinforcement as so forth.  Therefore the screws meet the broad limitation of “support member” as laid forth in the instant claim. 
(3) “the support member made of a different material than the housing.”  The examiner notes there are no particular arguments to this limitation. 

Dependent Claim 2
Appellant argues that Olsson does not disclose a housing including a “top housing” or that “the support member is located within the top housing.”  The examiner respectfully disagrees.  Figures 2 and 5, reproduced below, show that the lid assembly 120 are on the top of the sealed enclosure (100), which is the housing.  Therefore it is clear that the lid assembly is the top of the housing.  The support member, whether it be interpreted as the PCB, metal structural layer, or the screws, (as presented and argued alternatively above) are all located within the top housing. 

    PNG
    media_image8.png
    682
    389
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    577
    801
    media_image9.png
    Greyscale

Appellant argues assuming, arguendo, that the lid assembly 120 were to read on the “support portion”, the lid assembly cannot also be said to disclose the support portion and the top housing of claim 2.  The examiner respectfully disagrees. Instant claim 1, from which 2 depends, merely states that the housing must include a support portion.  Claim 2 states that the support member is located within a top housing of the housing.  Neither claim 1 nor claim 2 require the support portion and the top housing to be separate components. Appellant’s argument is not commensurate with the scope of the claims.
Appellant argues that the top housing and the support portion are clearly separate elements, and that the support portion can be some subset or additional feature of the top housing but the top housing must have some extent beyond only the support portion.  The examiner respectfully disagrees. It is noted that the features upon which appellant relies (i.e., the “top housing and the support portion are clearly separate elements” and “extend beyond only the support portion”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Appellant’s argument is not commensurate with the scope of the claims.

Independent Claim 12
Appellant argues that Olsson does not disclose a “housing that includes a top housing” “the top housing including a support portion” and “the support portion including a support member” as required in claim 12.  The lid assembly 120 cannot also be said to disclose the support portion and the top housing of claim 12.  The examiner respectfully disagrees.  The claim, as written, merely requires the top housing to have a support portion.  The lid assembly (120) includes many components, as discussed above.  The components together provide a support portion of the top housing.  The lid assembly (120) further includes a sealing element (214) which is not a part of the support portion.  Therefore the top housing has a portion which is not considered to be part of the support portion (214) and a portion which defines the support portion (the rest of the lid assembly as discussed previously).
Appellant argues that the top housing and the support portion are clearly separate elements, and that the support portion can be some subset or additional feature of the top housing but the top housing must have some extent beyond only the support portion.  The examiner respectfully disagrees. It is noted that the features upon which appellant relies (i.e., the “top housing and the support portion are clearly separate elements” and “extend beyond only the support portion”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Appellant’s argument is not commensurate with the scope of the claims.

Independent Claim 19
Appellant argues that Claim 19 includes “the support member made of a different material than the top housing and including a first portion, a second portion, a third portion, a fourth portion, and a fifth portion, the first portion and the second portion approximately perpendicular to the third portion and the fourth portion, the first portion approximately parallel to the second portion, the third portion approximately parallel to the fourth portion, the fifth portion approximately perpendicular to the first portion and the second portion and approximately parallel to the third portion and the fourth portion.” 
Appellant argues that it is unclear as to which vertical and horizontal portions the office is referring, and that the Examiner broadly points to two terminals 132 and the PCB 152 itself without providing any explanation as to how the illustrated elements are purported to disclose the limitations of claim 19 and that the fifth portion is not “approximately perpendicular to the first portion and second portion”. The examiner respectfully disagrees. Figure 3 has been reproduced below with additional annotations to avoid any ambiguity in the notations.  The examiner thanks appellant for pointing out the minor error in labeling the portions (with regard to first, second, third, fourth, fifth).  The updated annotations show the portions with the correct labeling without any changes to the scope of the rejection.  The claim does not require any particular of the first, second, third, fourth, or fifth portions to be vertical or horizontal, merely the relationship of the portions to each other, therefore the labeling of the portions does not change the rejection in any way.  

    PNG
    media_image4.png
    489
    804
    media_image4.png
    Greyscale


It is clear from the annotated figure above that there are 5 portions, portions 1 and 2 are in one plane (vertical) and portions 3, 4, and 5 are in a second plane (horizontal).  The first plane being perpendicular to the second plane.  Therefore 1 and 2 are parallel to each other and perpendicular to 3, 4, and 5; 3, 4, and 5 are parallel to each other.  Therefore, Olsson meets the limitations of claim 19.
Appellant argues at minimum the first, second, and fifth portions appear to be nothing more than annotated lines.   The examiner respectfully disagrees. The annotated lines merely emphasize the planes in which the portions of the terminals and/or PCB the exist.  The portions considered to be first, second, third, fourth, and fifth are the portions of the terminal and/or PBC in which the line runs through.
Appellant argues that the fifth portion is parallel to the first and second portion and therefore cannot be perpendicular to the first and second portion.  The examiner respectfully disagrees.  The labeling of the portions was an obvious mistake in the previous office action.  One of ordinary skill in the art would immediately recognize that the claims require three portions to be in one plane (parallel to each other) and two portions to be in a perpendicular plane.  The labeling of these portions does not change the fact that the Figure 3 of Olsson teaches 5 portions which meet the limitations of claim 19.
Appellant argues that the examiner appears to be stating that any possible combination of arrangement of component is therefore possible by virtue of a line drawing exercise, and that the examiner cannot simply mix and match components, or hypothesize non-existent new ones, when interpreting the prior art.  The examiner respectfully disagrees.  As discussed above, Olsson teaches at least 5 portions which meet the limitation of claim 19.  The “line drawing exercise” as presented by Appellant is merely an extension of the existing portions of Olsson in order to help clarify which planes (vertical or horizontal) in which the portions of Figure 3 exist.  NO hypothetical components have been assumed.  In response to appellant’s assertation of mixing and matching portions, the claim merely requires the support member to have at least five portions.  These portions are not defined in ANY way other than their relationship to each other.  Any five portions of the support member, however “mixed and matched” would read on the five portions of claim 19.  The portions are not required to have any particular size or proximity to each other, they must simply be part of the support member. 
Appellant argues that claims 20 and 23, which depend from independent claim 19 are also allowable for the same reasons set above and for additional independent reasons.  The examiner respectfully disagrees.  Claims 20 and 23 are rejected for the same reasons as above.  No additional independent reasons have been provided for claims 20 and 23 in view of Olsson.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729 

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.